 



Exhibit 10.157

 

Summary of Material Terms – Consulting Agreement with Philippe Benacin Holding
SAS

 

1. Philippe Benacin Holding SAS (“Consultant”) is act as a consultant to Inter
Parfums, Inc. (“Company”), and to provide services commensurate with the
responsibilities and obligations of the President of Company in such places as
may be agreed upon between Company and Consultant, provided that no services
shall be rendered within the United States.

 

2. The term of this Agreement is for a period of one (1) year commencing as of
January 1, 2014, and shall continue in effect for subsequent annual periods
unless

 

(a)      either party provides the other party with 120 days advance notice, or

 

(b)      Philippe Benacin, the President of Company, ceases to be the President
of Company, in which case this Agreement shall terminate coterminous with such
cessation.

 

3. Compensation: For 2014, Company agrees to pay to Consultant $250,000, payable
in equal monthly installments. For subsequent years, the remuneration to be paid
from Company to Consultant shall be as negotiated between Consultant and the
Executive Compensation and Stock Option Committee of the Board of Directors of
Company.

 



 

